Citation Nr: 1723405	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Gastritis was not manifest during active service and is not otherwise attributable to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for gastritis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Gastritis

Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he developed gastritis during his active duty service.  

In an October 2003 hospital visit for another condition, the Veteran was given medication for gastritis.  He was released in stable condition and was discharged without any further medication for his gastritis.  The Board concedes that this mention and treatment of gastritis could be construed as a diagnosis.  The question is whether there was an in-service incurrence or aggravation of gastritis.

The preponderance of the evidence shows that the Veteran's gastritis was not incurred in or aggravated by service.  While the Veteran is competent to state that he had gastrointestinal or stomach symptoms in service, the Veteran is not competent to say that these symptoms were due to gastritis.  While the Veteran's medical records show that he was treated for stomach issues in November 2005 and May 2006, these instances were due to what the Veteran reported was a stomach virus and the Veteran getting used to his diabetes medication, respectively.  The Veteran's service treatment records (STRs) are silent for any complaints of gastrointestinal or stomach problems, including gastritis.  There is no evidence that the Veteran's gastritis was incurred during or aggravated by his active duty service time.  Therefore, the Veteran's claim for service connection for gastritis is denied.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit of the doubt doctrine is not applicable and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for gastritis is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


